Citation Nr: 0616998	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  03-00 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a seizure disorder 
based upon aggravation during service with the National 
Guard, specifically claimed as aggravation due to a motor 
vehicle accident on August 4, 1984, while on a period of 
active duty of training.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran served on active duty from July 1971 to July 
1974.  He also had service with the Texas National Guard 
between November 1980 and April 1986, with confirmed active 
duty training (ADT) during July and August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

As a procedural matter, by decision/remand dated in June 
1999, the Board denied as not well grounded a claim of 
entitlement to service connection for a seizure disorder on 
the basis of a 1981 motor vehicle accident.  In May 2001, the 
United States Court of Appeals for Veterans Claims (Veterans 
Claims Court) vacated the Board's June 1999 decision and 
remanded the case for readjudication in light of new 
statutory requirements.  The Court also noted that VA had 
failed adjudicate a claim for service connection for a 
seizure disorder on the basis of aggravation.   In May 2002, 
the Board remanded the case to the RO.  

Most recently, the case was before the Board in February 
2004, when it was remanded to obtain records related to the 
veteran's 1984 accident, including service department medical 
records from the National Guard.  While the requested 
development has been completed, additional development is 
necessary.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

In 1981 the veteran was involved in an automobile accident.  
He incurred a head injury and subsequently developed a 
seizure disorder.  Service connection for the seizure 
disorder based upon this accident has been denied.  As a 
result of a January 2003 letter from the veteran's attorney, 
the only issue currently on appeal is whether this pre-
existing nonservice-connected seizure disorder was aggravated 
by the veteran's periods of active duty for training (ADT), 
or inactive duty training (IADT) in the National Guard 
subsequent to the 1981 automobile accident.  

Specifically, a period of ADT from July 26 to August 11, 
1984, has been verified by the service department.  Moreover, 
the veteran was involved in a second motor vehicle accident 
during this period of ADT.  The appellant's primary assertion 
is that this accident during ADT aggravated the pre-existing 
seizure disorder.  

The RO has determined that a VA examination is not required, 
and the February 2004 Board remand did not order any such 
examination.  However, the 2004 Board remand requested the 
retrieval of additional records, including complete copies of 
the veteran's National Guard records which were obtained.  
These records include a May 1985 Service Department Medical 
Evaluation Board report which reflects a finding that the 
veteran's seizure disorder was "permanently aggravated by 
service" although there was no evidence of seizures during 
any period of the veteran's National Guard service (ADT or 
IDT) subsequent to the 1981 head injury.  A psychological 
evaluation report dated in May 1985 reflects that the veteran 
reported that since he stopped drinking some two years ago, 
he had not had any seizures and he stated that the August 
1984 accident was due to a mechanical failure and not to a 
seizure.  No Physical Evaluation Board was conducted and the 
veteran was discharged as being unfit for service as a result 
of his seizure disorder. 

Because medical evidence of record reveals that the veteran 
has not suffered from a seizure since approximately 1999, 
there is a serious question as to the current existence of a 
seizure disorder and whether the veteran's seizure disorder 
has increased in severity since 1981.  Accordingly, the Board 
finds that the current state of the evidence of record 
requires that a Compensation and Pension examination for 
seizure disorders be ordered. 

The United States Court of Appeals for Veterans Claims has 
held that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
the appropriate examination for seizure 
disorders.  The claims folder and a copy 
of this remand must be made available to 
the examiner in conjunction with the 
examination.  The examiner should elicit a 
history of the seizure disorder from the 
veteran as well as details as to his 
activities as a member of the National 
Guard following the 1981 accident and any 
pertinent symptoms he experienced while 
serving with the National Guard after 
1981.  The report of examination should 
include a detailed account of all 
manifestations of a seizure disorder found 
to be present.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The examiner is 
informed that:

The veteran developed a seizure 
disorder as a result of a head 
injury in January 1981.  
Subsequently, the veteran had 
periods of ADT in the National 
Guard including one in August 1984 
when he was in a truck accident.  
At the time of the 1984 accident, 
the veteran denied having a 
seizure, and he incurred only a 
back injury at the time, not any 
additional head injury.  

In May 1985, a Service Department 
Medical Board found that the 
veteran's seizure disorder was 
"permanently aggravated by 
service" although there was no 
evidence of seizures during 
service (ADT or IDT) and the 
report acknowledged that the 
veteran's seizure disorder was 
well controlled by medication.   

The examining physician is requested to 
answer the following questions:  

Does the veteran currently suffer 
from a seizure disorder? 

If the veteran currently suffers from 
a seizure disorder, is there any 
evidence that during the period of 
time from March 1981 to May 1985 the 
pre-existing seizure disorder 
underwent an increase in severity 
and, if so, was any increase in 
severity of the seizure disorder 
beyond the natural progress of the 
disease and due to his activities as 
a member of the National Guard?

The examining physician should provide 
complete rationale for all conclusions 
reached.

2.  Following the above, the RO should 
readjudicate the veteran's claim.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


